Citation Nr: 1515164	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-02 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating higher than 10 percent for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February to November 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran has asserted that his bronchitis symptoms have increased since the last VA examination in April 2013.  Therefore, an updated VA examination is warranted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Further, he has asserted that his symptoms are worse in the fall and winter months.  The VA examinations of record have been conducted in September 2011 and April 2013, the early fall and early spring.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis, a skin condition, while in an "active stage" of the disease in order to fulfill the duty to assist.  The Court later explained that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  Voerth v. West, 13 Vet. App. 117 (1999).  The holding in Ardison would not apply to brief flare-ups, those lasting one or two days, because scheduling a new VA examination in such a short time period is impractical.  Id.  This is not the case for this Veteran, as it is possible to schedule an examination during the winter when his symptoms are at their worst. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his bronchitis, and make arrangements to obtain all records not already associated with the claims file, to include updated VA treatment records.

2.  Contemporaneously with the above, ask the Veteran to provide an estimated time period during which he has observed his symptoms to be at their worse (that is, during what time of year).  Schedule the Veteran for an appropriate examination during this reported time period.  

The examiner is asked for a report on the current severity of his bronchitis.  A complete examination is to be conducted, including a pulmonary function test.  

The record reveals the Veteran has also been diagnosed with bronchiectasis, in October 2013.  The examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that bronchiectasis is related to his service-connected bronchitis.  If so, provide a report on the current severity of bronchiectasis, including the number and duration of incapacitating episodes of infection, and whether the Veteran has a chronic productive cough.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




